Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 5, 1997, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant was ineligible to receive benefits because he was not totally unemployed and that he made willful false statements to obtain benefits. The record discloses that while claimant was receiving benefits he assisted in the operation of his uncle’s grocery store by staffing the counter, stocking shelves, answering the telephone and procuring merchandise by signing checks drawn on the grocery store business account. Although claimant received no monetary compensation in exchange for his services, he was permitted to take from the store any food items that had expired and could no longer be sold. Under these circumstances, we find no reason to disturb the Board’s finding that claimant was not totally unemployed (see, Matter of Gershen [Sweeney], 244 AD2d 745). Finally, given claimant’s failure to report these business activities despite having received the unemployment insurance information booklet which explained the reporting requirements, substantial evidence supports the Board’s finding that claimant made willful false statements to obtain benefits (see, Matter of Sheinfeld [Sweeney], 245 AD2d 943).
Cardona, P. J., Mikoll, Mercure, Crew III and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.